Citation Nr: 0318005	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-18 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 3, 2000 for 
an award of VA disability compensation for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION
The veteran had active military service from August 1942 to 
November 1945 and from November 1950 to March 1952. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Pittsburg, Pennsylvania 
Regional Office (RO), establishing service connection for 
tinnitus and assigning this disorder a 10 percent rating 
effective from May 3, 2000.  The veteran appeals for an 
earlier effective date.

In a decision dated in July 2001, the Board upheld the RO 
determination with respect to the effective date for the 
grant of service connection and award of disability 
compensation for tinnitus.  The veteran appealed.  In March 
2003, the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision and granted a joint 
motion for remand.



REMAND

As noted in the joint motion for partial remand, there has 
been a significant change in the law during the pendency of 
the veteran's appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (hereinafter "the VCAA"), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President.  This liberalizing law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)-(d) 
(2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The Board in its July 2001 decision addressed VA's duty to 
assist pursuant to the provisions of the VCAA.  However, as 
noted in the joint motion for partial remand filed at the 
Court, in the instant case, VA did not specifically provide 
the veteran with notice of the allocation of the burdens of 
obtaining evidence necessary to substantiate his claim.  
Accordingly, and pursuant to the instructions contained in 
the joint motion for partial remand, the RO should inform the 
veteran and his representative of the notification provisions 
of the VCAA.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
the claim for service connection for a 
seizure disorder.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) and complies with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the VCAA) 
the RO should again review the claims 
file and, if indicated, readjudicate the 
issue of an earlier effective date of 
service connection and award of 
compensation for tinnitus in light of any 
additional evidence.  

If the benefit sought on appeal remains denied following 
compliance with the VCAA, the veteran and his representative 
should be provided with a supplemental statement of the case.  
The appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 





 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



